Citation Nr: 1514500	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-17 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to recognition of R.E. as the Veteran's dependent spouse for VA purposes and, if so, whether the reopened claim may be granted.  

2.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure. 

3.  Entitlement to service connection for a prostate disability, including benign prostatic hypertrophy, to include as secondary to herbicide exposure.  

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus.  

5.  Entitlement to an initial, compensable disability rating for service-connected bilateral hearing loss.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran, who is the appellant, served on active duty from September 1954 to July 1983.  His DD Form 214 reflects that he also had 28 years and five months of prior active service, although the dates of such service have not yet been verified by the service department.  

This matter comes before the Board of Veterans' Appeal (Board) from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which granted service connection for bilateral hearing loss and tinnitus and assigned initial noncompensable and 10 percent ratings to those disabilities, respectively, but also denied service connection for benign prostatic hypertrophy (BPH) and hypertension (HTN).  

This appeal also arises from a February 2013 determination from the Agency of Original Jurisdiction (AOJ) - the RO, in this case - which denied the Veteran's claim seeking entitlement to recognition of R.E. as his dependent spouse for VA purposes.  

In substantive appeals, submitted via VA Form 9, in June and September 2013, the Veteran requested a Board hearing in conjunction with the claims on appeal.  However, in a December 2013 statement, the Veteran withdrew his hearing request, as he indicated that he wanted the Board to decide his claims without a hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to recognition of R.E. as the Veteran's dependent spouse for VA purposes, as well as entitlement to service connection for hypertension and a prostate disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The claim of entitlement to recognition of R.E. as the Veteran's dependent spouse for VA purposes was denied by the Board in a September 1987 decision.  Although notified of the denial, the Veteran did not appeal or request reconsideration of the Board's decision.

2.  Evidence associated with the claims file since the September 1987 Board denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to recognition of R.E. as the Veteran's dependent spouse for VA purposes.  

3.  The Veteran's service-connected bilateral tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260, and his disability does not present an exceptional disability picture so as to warrant referral of this claim for extraschedular consideration.

4.  Since the effective date of the award of service connection, audiometric testing has revealed no worse than Level I in the Veteran's left ear and no worse than Level II hearing acuity in the right ear.



CONCLUSIONS OF LAW

1.  The September 1987 Board decision that denied entitlement to recognition of R.E. as the Veteran's dependent spouse for VA purposes is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to recognition of R.E. as the Veteran's dependent spouse for VA purposes.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The claim of entitlement to a higher disability rating for tinnitus is without legal merit and entitlement to a higher rating on an extraschedular basis is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.87, Diagnostic Code 6260 (2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

4.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Given the Board's favorable disposition of the claim to reopen the a claim of entitlement to recognition of R.E. as the Veteran's dependent spouse for VA purposes, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Because the law is dispositive in the appeal of the tinnitus claim, the Board finds that the provisions of the VCAA are not applicable to the claim.  

Notwithstanding, VA satisfied its duties to notify and assist as to this claim, as well as the other increased rating claim on appeal.  The Veteran's hearing loss and tinnitus claims arise from his disagreement with the initial disability evaluation assigned following the grant of service connection.  The RO provided the Veteran with a fully adequate VCAA notice letter in May 2011 prior to granting service connection for hearing loss and tinnitus.  In cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). See also Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded examinations in January 2012 and May 2013 in conjunction with the increased rating claims decided herein.  The Board finds that the examinations are adequate in order to evaluate the current severity of the Veteran's bilateral hearing loss and tinnitus as they include a review of the record, an interview with the Veteran, to include a discussion of the functional effects resulting from his hearing loss and tinnitus, and a full audiological examination, which addressed the relevant rating criteria. 

In this regard, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the examiners who conducted the January 2012 and May 2013 examinations noted the Veteran had difficulty communicating and understanding spoken words as a result of his hearing loss and tinnitus.  Therefore, the Board finds that the VA examinations fully described the functional effects caused by the Veteran's bilateral hearing loss and tinnitus disabilities in accordance with Martinak, supra.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

Petition to Reopen

In June 1986, the Veteran sought to establish entitlement to additional VA educational benefits based upon the dependency of his wife, R.E., and her child, R.A.H., and in support of his claim, he submitted a marriage contract showing he and R.E. were married in the Philippines on March 18, 1984, and a decree showing R.E. divorced her previous husband, E.L.H., in Nevada on December 20, 1982.  

In September 1986, the AOJ denied the Veteran's claim for additional benefits for R.E. and R.A.H. on the basis that, under Philippine law, R.E.'s divorce from E.L.H. in December 1982 did not validly dissolve their marriage, which occurred in the Philippines on November 29, 1968.  As a result, the AOJ determined that the Veteran's marriage to R.E. in March 1984 was considered void under Article 83 of the Philippine Civil Code.  

In February 1987, the AOJ issued a memorandum decision confirming its finding that R.E. may not be recognized as the Veteran's spouse for payment of additional educational benefits, noting that Philippine law does not recognize divorce where either of the parties to the marriage are Filipino citizens and that a marriage contracted in the Philippines cannot be dissolved because of the abolition of divorce, except by death.  

In January 1987, the Veteran testified at a personal hearing at the RO, which was accepted as his notice of disagreement as to the denial of recognition of R.E. as his spouse; he subsequently perfected an appeal as to that issue in March 1987.  Thereafter, in September 1987, the Board continued to deny the Veteran's claim noting that, while R.E. has a divorce decree from E.L.H., Philippine courts do not recognize comity in foreign divorce decrees for Filipino spouses of American citizens that secure United States divorce decrees.  

The Veteran did not appeal or seek reconsideration of the Board's September 1987 decision, and no other exception to finality applies, as the Veteran did not submit any relevant service records or any other evidence or communication which could be considered new and material evidence relevant to the dependency claim during the one-year appeal period following the issuance of the decision.  See 38 C.F.R. § 3.156(b), (c).  Accordingly, the Board's September 1987 denial is final as to the evidence then of record.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In June 2012, the Veteran submitted VA Form 21-686c, Declaration of Dependents, which listed R.E. as his current spouse and was accepted as a petition to reopen the previously denied dependency claim.  

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Since the final September 1987 Board decision, the Veteran has submitted excerpts of Article 26, section b, of the Philippine Family Code which states that, "where a marriage between a Filipino citizen and a foreigner is validly celebrated and a divorce is thereafter validly obtained aboard by the alien spouse capacitating him or her to remarry, the Filipino spouse shall have the capacity to remarry under Philippine law."  The excerpts provided by the Veteran also cite a Philippine Supreme Court case, which notes that this section was signed into law by way of Executive Order Number 227 by the President of the Philippines, on July 17, 1987.  See Republic of Philippines vs. Orbecido, G.R. No. 154380 (S.C., October 5, 2005) (Phil.), available at http://sc.judiciary.gov.ph/jurisprudence/2005/oct2005/154380.htm.

The Board finds that the above-described evidence provides a basis for reopening the claim of entitlement to recognition of R.E. as the Veteran's dependent spouse for VA purposes.  

Indeed, at the time of the September 1987 Board decision, there was no evidence showing that R.E.'s divorce from E.L.H. in December 1982 was recognized as valid under Philippine law.  

The Board finds that this new evidence is "new" in that it was not before agency decision makers at the time of the Board's September 1987 final decision, and is not duplicative or cumulative of evidence previously of record.  Moreover, the Board finds that the evidence is "material" in that it provides a legal basis for finding that R.E.'s divorce from E.L.H. may be recognized as valid under Philippine law and, thus, her subsequent marriage to the Veteran may also be recognized as valid.  

Hence, while not definitive, as explained in the remand below, this evidence raises a reasonable possibility of substantiating the Veteran's claim of entitlement to recognition of R.E. as the Veteran's dependent spouse for VA purposes.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's full duty to assist).  

Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to recognition of R.E. as the Veteran's dependent spouse for VA purposes are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


Increased Rating Claims

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).

Tinnitus

The Veteran seeks an initial evaluation in excess of 10 percent for tinnitus.  Diagnostic Code 6260 provides a maximum 10 percent evaluation for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the Court held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a Veteran to a single disability evaluation for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted.

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher schedular rating for tinnitus, to include assigning separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Bilateral Hearing Loss

In May 2012, the AOJ awarded service connection for bilateral sensorineural hearing loss and assigned a noncompensable (zero percent) disability rating pursuant to 38 C.F.R. § 4.85, DC 6100, effective April 13, 2011.  

In June and September 2012, the Veteran disagreed with the initial, noncompensable disability rating assigned to his service-connected hearing disability, which is the basis of this appeal.  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry testing in the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The rating schedule establishes eleven different auditory acuity levels, designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Table VI, Diagnostic Code (DC) 6100 (2014).  

Summary information accompanying the rating criteria for evaluating audiologic disabilities specifically indicates that, except for certain "unusual patterns of hearing impairment," they do not constitute liberalizing provisions.  38 C.F.R. § 4.86 (2014).  The "unusual patterns of hearing impairment" include cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Id.  

The evidentiary record contains VA audiological examinations conducted in January 2012 and May 2013, which are considered the most competent, reliable, and probative evidence of record.  Indeed, the additional medical evidence of record, inclusive of VA and private treatment records, do not contain any audiological examinations or other information relevant to the Veteran's hearing acuity during the appeal period and, as noted, the Veteran has not identified any outstanding evidence relevant to this claim.  

The results of the January 2012 VA examination indicate there was an average pure tone threshold in the Veteran's left ear of 45 decibels, with speech recognition of 92 percent, while the average pure tone threshold in the right ear was 45 decibels, with speech recognition of 92 percent.  Evaluating these test scores using Table VI shows that the Veteran's hearing acuity is at Level I in his left and right ear, which results in a noncompensable (zero percent) disability rating under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).  

The results of the May 2013 VA examination indicate there was an average pure tone threshold in the Veteran's left ear of 42 decibels, with speech recognition of 92 percent, while the average pure tone threshold in the right ear was 41 decibels, with speech recognition of 88 percent.  Evaluating these test scores using Table VI shows that the Veteran's hearing acuity is at Level I in his left ear, with Level II hearing acuity in the right ear, which results in a noncompensable (zero percent) disability rating under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).  He has not alleged that his hearing has worsened since this last examination and the Board finds that the evidence of record is adequate for rating purposes.  

The Board has also considered the Veteran's service-connected hearing loss under 38 C.F.R. § 4.86, for exceptional patterns of hearing impairment.  However, the audiometric evidence of record does not show that the Veteran's bilateral hearing loss fits the requirements of an unusual pattern of hearing impairment, as he does not have a pure tone threshold of 55 decibels or more in all four frequencies in either ear.  Therefore, 38 C.F.R. § 4.86 is not for application in this case.  

In summary, the most competent and probative evidence of record shows the Veteran's service-connected bilateral hearing loss, as reflected on Table VII of 38 C.F.R. § 4.85, is entitled to a zero percent disability rating, and no more.  Indeed, the competent and probative evidence of record does not reflect that the Veteran's hearing impairment is manifested by the level of severity needed to be compensable under the rating criteria.  

In view of the Court's holding in Fenderson, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected bilateral hearing disability.  However, upon reviewing the longitudinal record in this case, the Board finds that, at no time since the filing of the Veteran's claim for service connection, in April 2011, has hearing loss disability been more disabling than as currently rated under this decision.

Consequently, the Board finds that the disability rating assigned in this decision adequately reflects the clinically established impairment experienced by the Veteran.  In making this determination, the Board has carefully considered the Veteran's assertions as to the severity of his hearing loss, and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Accordingly, as the evidence preponderates against the claim for an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss, the benefit-of-the- doubt doctrine is inapplicable, and an increased rating is denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Final Considerations

The Board has considered whether the Veteran's service-connected tinnitus and hearing loss disabilities should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected tinnitus and bilateral hearing loss with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his tinnitus and bilateral hearing loss, to include difficulty hearing and understanding speech and asking people to repeat themselves, the Board finds that the Veteran's tinnitus and bilateral hearing loss symptomatology is fully addressed by the rating criteria under which the disabilities are rated.  In this regard, the Board notes that ringing in both ears and difficulty hearing is specifically contemplated under Diagnostic Codes 6260 and 6100 and, notably, the evidence does not show, nor does the Veteran report, any additional symptoms of his tinnitus and bilateral hearing loss that are not addressed by the rating schedule. 

As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected tinnitus and hearing loss disabilities.  Therefore, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Furthermore, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional hearing impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In this case, the May 2013 VA examiner opined that the Veteran's hearing loss and tinnitus disabilities impact the ordinary conditions of daily life, including his ability to work, as he has difficulty understanding spoken words and phrases and his tinnitus affects his mood.  Despite this evidence, the Board notes the Veteran has been awarded entitlement to TDIU, effective from October 28, 2010, which includes the entire period on appeal.  Therefore, further discussion of entitlement to TDIU is not necessary.


ORDER

As new and material evidence to reopen the claim of entitlement to recognition of R.E. as the Veteran's dependent spouse for VA purposes has been received, to this limited extent, the appeal as to this matter is granted.

An evaluation in excess of 10 percent for tinnitus is denied.

An initial compensable rating for bilateral hearing loss is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

As noted in the Introduction, the Veteran's DD Form 214 reflects that he served in the U.S. Navy from March 1983 to July 1983.  However, the DD Form 214 also reflects that the Veteran had 28 years and five months of prior active service.  While the evidentiary record contains service treatment records, including reports of medical examination and history, spanning from September 1954 to June 1992, there is no indication of the specific dates of all of the Veteran's periods of active service and, thus, it is not clear if all service records have been associated with the claims file.  

Given the foregoing, the Board concludes that a remand is necessary in order for the AOJ to (1) verify the dates of the Veteran's service prior to March 1983 and after September 1983, if any, and (2) obtain all outstanding service treatment records from such service.  

The Board's review of the evidentiary record reveals that additional development is also needed with respect to the reopened claim of entitlement to recognition of R.E. as the Veteran's dependent spouse for VA purposes, as well as the service connection claims for hypertension and prostate disability on appeal.  

With respect to the reopened claim of entitlement to recognition of R.E. as the Veteran's dependent spouse for VA purposes, the Board notes that, at this juncture, the Veteran's claim turns on whether R.E.'s ex-husband was a Filipino citizen at their divorce in December 1982 and/or whether a Philippine court has officially recognized the validity of the marriage between the Veteran and R.E. since the change of law in July 1987.  

Therefore, while on remand, the Veteran should be given an opportunity to submit evidence showing (1) the citizenship of E.L.H. at the time of his divorce from R.E. in December 1982 and (2) official Philippine recognition of the Veteran's marriage to R.E. in March 1984, such as a judgement from a Philippine court.  

In this context, the Board notes it is not clear how R.E. was listed as "single" on the March 1984 marriage certificate (documenting her marriage to the Veteran), given Philippine law at that time, which did not recognize divorce where either of the parties was a Filipino citizen and did not allow dissolution of a marriage contracted in the Philippines, except by death.  Therefore, on remand, the Veteran should also be given the opportunity to submit evidence further verifying the validity of his marriage to R.E. in March 1984.  

With respect to the hypertension and prostate disability claims, the evidence shows the Veteran has been diagnosed with hypertension and benign prostatic hypertrophy (BPH) since he was discharged from service.  The Veteran has asserted that his disabilities were diagnosed and treated during active service or, in the alternative, were incurred as a result of his exposure to herbicides during service in the Republic of Vietnam.  See June 2011 Veteran statement.  He has also specifically asserted that he was told his prostate was enlarged on active duty.  See February 2013 Veteran statement.  

At the outset, the Board notes that the law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a veteran who served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  In this case, the Veteran is presumed to have been exposed to herbicides during service, as the service department has verified that he served in the Republic of Vietnam from January to April 1972, which sufficiently establishes that he had in-country service in the Republic of Vietnam during the Vietnam era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

However, neither hypertension nor BPH are one of the listed diseases for which service connection may be presumed due to an association with exposure to herbicide agents pursuant to 38 C.F.R. § 3.309(e).  Nevertheless, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. Ap. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

There is, however, no medical evidence or opinion of record that addresses the likely etiology of his hypertension or BPH, to include whether his disabilities were directly caused by his exposure to herbicides during service.  In fact, the Veteran has not been afforded a VA examination to determine whether his hypertension or BPH are related to his military service, to include his in-service herbicide exposure.  

Under the VCAA, VA is obligated to provide an examination where the evidentiary record contains competent evidence that the claimant has a current disability, competent evidence of an in-service event, injury, or disease, the record indicates that the current disability or signs or symptoms of the disability may be associated with the in-service event, injury, or disease, and the record does not contain sufficient information to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is competent evidence of a current hypertension and BPH disabilities, competent lay evidence that his disabilities were diagnosed and treated during service, and lay evidence which suggests that the current disabilities may have been incurred in service, to include as directly due to his in-service herbicide exposure.  

As a result, the Board concludes that the Veteran should be afforded a VA examination in order to determine the likelihood that his current hypertension and BPH disabilities were incurred during or as a result of his active military service, to include as due to his in-service exposure to herbicides.  See 38 C.F.R. § 3.159(c)(4) (2014); Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that a medical examination should be afforded unless there is "no reasonable possibility" that an examination would aid in substantiating the veteran's claim).  

In this context, the Board notes that the purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

While on remand, the Veteran should be given an opportunity to submit or identify any outstanding treatment records from VA or private healthcare providers who have treated his hypertension and BPH since discharge from service.  In this regard, the Board notes that the evidentiary record contains VA treatment records dated from June 1992 to April 1993 and from October 2011 to October 2014.  Therefore, while on remand, the AOJ should obtain all outstanding VA treatment records dated from April 1993 to October 2011 and from October 2014 to the present, as well as any other treatment records identified by the Veteran.  

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact any appropriate source, to include the National Personnel Records Center and/or the Department of the Navy to verify the Veteran's period of active service prior to March 1983 and after September 1983, if any, and to obtain all service treatment and personnel records from such service.

In making these requests, use the Veteran's complete name, as listed on his Form DD 214.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  All records and/or responses received should be associated with the claims file.

2. The Veteran should be given an opportunity to submit evidence showing (1) the citizenship of E.L.H. at the time of his divorce from R.E. in December 1982, such as their marriage license, (2) official Philippine recognition of the Veteran's marriage to R.E. in March 1984, such as a judgement from a Philippine court, and (3) any other evidence further verifying the validity (under Philippine law) of his marriage to R.E. in March 1984.  The AOJ should assist the Veteran in obtaining any such evidence and request that he provide any necessary authorization from him, if deemed appropriate.  

3. The AOJ should also request that the Veteran identify any VA or non-VA healthcare provider who has treated his hypertension and prostate disabilities since service.  The Veteran should be requested to submit all identified records or provide a consent and authorization form in order for VA to obtain the identified records.  All reasonable attempts should be made to obtain any identified records. 

The AOJ should obtain all outstanding VA treatment records dated from April 1993 to October 2011 and from October 2014 to the present.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4. After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination(s) to determine the etiology of his hypertension and prostate disabilities.  The claims file and a copy of this Remand must be made available to each examiner, and all medically necessary tests should be performed.  

Hypertension: After reviewing the claims file and examining the Veteran, the examiner should identify the date of onset of the Veteran's hypertension.  Thereafter, the examiner should offer an opinion as to the following:

a) Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension was incurred in or is otherwise related to his service?

In answering the foregoing, the examiner should consider the Veteran's competent assertions that his hypertension was diagnosed and treated during active service.  In this regard, the examiner must note that the lack of objective evidence showing treatment or complaints during service does not, in and of itself, render the Veteran's report of such incredible.  

b) Whether it is at least as likely as not that the Veteran manifested hypertension during his first post-service year?  

c) Is it at least as likely as not that the Veteran's hypertension is related to his in-service herbicide exposure?  

d) A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

Prostate: After reviewing the claims file and examining the Veteran, the examiner should identify all prostate disabilities manifested by the Veteran since April 2011.  Thereafter, the examiner should offer an opinion as to the following:

a) Whether it is at least as likely as not that the Veteran's prostate disability was incurred in or is otherwise related to his military service, to include the treatment he received for urethritis therein?

In answering the foregoing, the examiner should consider the Veteran's competent assertions that he was told his prostate was enlarged while on active service.  In this regard, the examiner must note that the lack of objective evidence showing treatment or complaints during service does not, in and of itself, render the Veteran's report of such incredible.  

b) Is it at least as likely as not that the Veteran's prostate disability is related to his in-service herbicide exposure?  

c) A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case, with an appropriate period of time allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


